UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
                                         :   11md2296   (DLC)
                                         :   12cv2652   (DLC)
                                         :   13cv3736   (DLC)
                                         :   13cv3737   (DLC)
                                         :   13cv3738   (DLC)
                                         :   13cv3739   (DLC)
                                         :   13cv3740   (DLC)
                                         :   13cv3741   (DLC)
 In re: Tribune Company Fraudulent       :   13cv3742   (DLC)
 Conveyance Litigation                   :   13cv3743   (DLC)
                                         :   13cv3744   (DLC)
                                         :   13cv3745   (DLC)
                                         :   13cv3746   (DLC)
                                         :   13cv3747   (DLC)
                                         :   13cv3748   (DLC)
                                         :   13cv3749   (DLC)
                                         :   13cv3750   (DLC)
                                         :   13cv3751   (DLC)
                                         :   13cv3752   (DLC)
                                         :   13cv3753   (DLC)
                                         :
                                         :   OPINION & ORDER
 --------------------------------------- X

APPEARANCES:

For the Trustee:
David M. Zensky
Mitchell P. Hurley
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036

For the Foundations:
Mark Filip
Gabor Balassa
Brian Borchard
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
For the Chandler Trusts and the Chandler Directors:
Oscar Garza
Douglas G. Levin
Matthew G. Bouslog
Gibson, Dunn & Crutcher LLP
3161 Michelson Dr.
Irvine, CA 92612

Liaison Counsel to the Named Defendants in FitzSimons Action and
Member of the FitzSimons Named Defendants’ Executive Committee:
George R. Dougherty
Shook, Hardy & Bacon L.L.P.
111 South Wacker Drive
Chicago, IL 60606


    On July 23, 2012, the Tribune Company (“Tribune” or the

“Company”) emerged from bankruptcy.     The reorganization plan

confirmed by the Bankruptcy Court transferred certain claims of

the bankruptcy estate to Tribune’s litigation trust, whose board

later selected Marc S. Kirschner as litigation trustee (the

“Trustee”), to recover assets for Tribune’s creditors.

    On November 30, 2018, the Court granted five motions to

dismiss claims brought in two groups of actions pursued by the

Trustee: Marc S. Kirschner, as Litigation Trustee for the

Tribune Litigation Trust v. Dennis J FitzSimons, et al., 12-cv-

2652 (the “FitzSimons Action”), and Case Nos. 13-cv-3736 through

13-cv-3753 (the “Tag-Along Actions”).     In re Tribune Co.

Fraudulent Conveyance Litig., No. 11-MD-2296 (RJS), 2018 WL

6329139 (S.D.N.Y. Nov. 30, 2018) (the “November 2018 Opinion”).

Familiarity with that Opinion, as well as the Court’s January 6,

                                2
2017 and January 23, 2019 Opinions, and the background and

procedural history of this case set forth in those Opinions, is

assumed.   The Trustee has moved to reconsider certain portions

of the November 2018 Opinion, and for clarification of other

sections of that Opinion.

                            Discussion

    A motion for reconsideration “will generally be denied

unless the moving party can point to controlling decisions or

data that the court overlooked –- matters, in other words, that

might reasonably be expected to alter the conclusion reached by

the court.”   Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

Cir. 1995).   It is “not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on

the merits, or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36,

52 (2d Cir. 2012) (citation omitted).    The decision to grant or

deny a motion for reconsideration is “within the sound

discretion of the district court.”   Aczel v. Labonia, 584 F.3d

52, 61 (2d Cir. 2009) (citation omitted).

    The Trustee seeks reconsideration of the November 2018

Opinion’s determinations that (1) the Trustee lacks standing to

assert claims against the Chandler Trusts, the Robert R.

McCormick Foundation and the Cantigny Foundation (together, the

“Foundations”), and Jeffrey Chandler, Roger Goodan, and William

                                 3
Stinehart Jr. (the “Chandler Directors”); and (2) the Trustee

failed to allege in the fifth amended complaint in the

FitzSimons Action (the “FAC”) that Tribune was insolvent until

the second step (“Step Two”) of the LBO.    The Trustee also seeks

reconsideration of the November 2018 Opinion’s denial of leave

to amend.    The motion for reconsideration is denied in its

entirety.

    1. Standing

       In moving to reconsider the November 2018 Opinion’s

standing analysis, the Trustee principally argues that he stands

in the shoes of Tribune, not Tribune’s creditors, and that the

Court erred in concluding that the Trustee “represents the

interests of Tribune’s creditors in this action.”    2018 WL

6329139, at *7.1   The Court agrees that, as the successor to the

Official Committee of Unsecured Creditors of Tribune in the

FitzSimons Action, the Trustee only has standing to assert

claims on behalf of Tribune itself, although Tribune’s creditors

may be the beneficiaries of any recovery he obtains.    This fact,

however, does not alter the outcome of the November 2018




1 The FAC alleges that the Trustee “has been granted authority
and standing to pursue [the] causes of action [asserted in the
FAC] on behalf of the beneficiaries of the Litigation Trust, the
Debtors’ creditors . . . .” (Emphasis supplied.)
                                  4
Opinion, since the Trustee fails to state a claim upon which

relief can be granted.

    As explained in the November 2018 Opinion, the FAC fails to

allege (1) that Tribune was insolvent at any point before Step

Two of the LBO closed on December 20, 2007, or (2) that the

Chandler Trusts, the Foundations, or the Chandler Directors

(together, the “Reconsideration Defendants”) owed any fiduciary

duties to Tribune at, or in the lead-up to, Step Two.     2018 WL

6329139, at *9-11.     Thus, during the time period when the

Reconsideration Defendants owed fiduciary duties to Tribune,

Tribune’s fiduciaries were solely obligated to maximize

shareholder value, without regard to Tribune’s creditors.        See

N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla, 930

A.2d 92, 101 (Del. 2007).     The FAC does not allege that the

Reconsideration Defendants breached their fiduciary duties to

Tribune’s shareholders in failing to maximize shareholder value.

Indeed, the Trustee’s theory is that the Reconsideration

Defendants increased shareholder value at the expense of

Tribune’s creditors.

    In Count Fifteen of the FAC, the Trustee also alleges that

the Reconsideration Defendants aided and abetted Tribune’s

officers and directors in breaching their fiduciary duties to

Tribune.   But, even assuming the Trustee alleges that some of

Tribune’s officers breached their fiduciary duties to Tribune’s

                                   5
shareholders prior to Step Two, the Trustee fails to allege that

Tribune’s shareholders were damaged by those breaches.     See,

e.g., RBC Capital Markets, LLC v. Jervis, 129 A.3d 816, 861

(Del. 2015) (listing “damages proximately caused by the breach”

among the elements for a Delaware law aiding and abetting

claim).   Accordingly, the Trustee’s request that the Court

reinstate his breach of fiduciary duty, aiding and abetting

breach of fiduciary duty, and unjust enrichment claims against

the Reconsideration Defendants is denied.

    The Trustee also argues that the November 2018 Opinion

erred in following the Delaware Chancery Court’s analysis in

Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d 168,

202 (Del. Ch. 2006), rather than the Delaware Chancery Court’s

more recent decision in Quadrant Structured Prods. Co. v.

Vertin, 102 A.3d 155, 180 (Del. Ch. 2014) (“Quadrant I”).      The

Court considered Quadrant I, see 2018 WL 6329139, at *7; and the

Trustee points to no controlling law that the Court overlooked.

    The Trustee next argues that “[i]t was manifestly unjust”

to dismiss the fiduciary duty claims without giving the Trustee

an opportunity to explain that it has standing to pursue

Tribune’s claims.   But, without any showing of error in the

dismissal, this argument must be rejected.   Again, the Trustee’s

standing to pursue Tribune’s claims does not affect the



                                 6
soundness of the grounds on which the claims were dismissed or

permit them to survive.

2. Failure to Plead Insolvency

    In moving for reconsideration of the November 2018

Opinion’s solvency analysis, the Trustee first argues the Court

erred in holding that Delaware’s “inability to pay debts when

due” test is not forward-looking.    The Trustee’s argument is

that after the Delaware Chancery Court’s decision in Quadrant

Structured Products Co., Ltd. v. Vertin, 115 A.3d 535 (Del. Ch.

2015)(“Quadrant II”), the Second Circuit’s decision in Pereira

v. Farace, 413 F.3d 330, 343 (2d Cir. 2005), upon which the

November 2018 Opinion relied, is “on uncertain ground.”    But

again, the Trustee points to no controlling law that the Court

overlooked, and his arguments are therefore improper on a motion

for reconsideration.

    The Trustee next contends that the Court “committed clear

error and overlooked recent controlling case law” in holding

that the debt Tribune incurred at Step Two should not be

considered for purposes of alleging insolvency at Step One.

Once again, the Trustee fails to cite any controlling law that

the Court overlooked.   He simply rehashes arguments made in his

original opposition brief.

    Even if the Court were to consider the debt that Tribune

intended to incur at Step Two for purposes of analyzing

                                 7
Tribune’s solvency as of either the close of Step One or April

1, 2007, when Tribune’s board of directors first voted on the

LBO transaction, the FAC still fails to allege that Tribune was

insolvent prior to Step Two.   This is because the FAC does not

allege that Tribune’s liabilities outweighed its assets at

either point in time.   Nor does the FAC allege facts that could

allow the Court to infer the value of Tribune’s assets at any

time prior to Step Two.2   The FAC only alleges that Tribune “was

worth no more than $10.4 billion” at the close of Step Two, and

“was worth no more than $7 billion just months later.”    Indeed,

the FAC suggests that Tribune’s financial condition continued to

worsen from April 1, 2007, when Tribune’s Board first voted on

the LBO, to June 4, 2007, when Step One closed, to December 20,

2007, when Step Two closed.

     Finally, the Trustee argues that the FAC adequately pleads

that Tribune was insolvent at Step One, regardless of the Step

Two debt.   Yet again, the Trustee fails to cite to any




2 For example, the allegation that Duff & Phelps, LLC concluded
on March 28, 2007 that, “using a low-end estimation of Tribune’s
post-transaction enterprise value” (emphasis supplied),
Tribune’s liability would exceed its assets by over $300 million
at the close of Step Two “unless $900 million in anticipated tax
savings from the S corporation/ESOP structure were taken into
account” does not allege that Tribune’s assets as of April 1,
2007 or June 4, 2007 exceeded the liabilities it expected to
incur over the course of the LBO.
                                 8
controlling law or relevant facts that the Court overlooked, and

the Court therefore declines to consider his argument.

3. Request to Amend

    The Trustee argues that it was “clear error and manifestly

unjust” to dismiss his claims with prejudice.   The Trustee has

not attached a proposed amended complaint to his motion for

reconsideration, and, with the possible exception of his

preference payment claim against Dennis J. FitzSimons

(“FitzSimons”), he gives “no clue as to how the complaint's

defects would be cured.”   Loreley Fin. (Jersey) No. 3 Ltd. v.

Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)

(citation omitted).

    The Trustee asserts that he could amend the FAC to reflect

that FitzSimons “did not leave the employ of Tribune until

December 31, 2007.”   To claw back the preference payment,

however, the Trustee will have to show that FitzSimons was an

“insider,” not just an employee, when he received the payment.

As Tribune’s SEC filings show, FitzSimons resigned as a Tribune

officer and director as of December 20, 2007.

    Moreover, it was the Trustee’s pleading burden to allege

that FitzSimons was an insider as of the date of any preference

payments the Trustee sought to avoid that occurred more than

ninety days prior to Tribune’s bankruptcy.   See 11 U.S.C. §

547(b)(4)(B).   The Trustee was put on notice of his pleading

                                 9
deficiencies nearly five years ago, when Motion 7 was filed on

May 23, 2014.   The Motion 7 movants, including FitzSimons,

specifically argued that the FAC “fail[s] to make the essential

allegation -- required as to each transfer at issue in [the]

motion -- that the recipient was an insider at the time of the

transfer.”   The Trustee has therefore had more than an ample

opportunity to address the relevant pleading deficiencies.

Nevertheless, in his opposition brief, filed on June 23, 2014,

the Trustee did not suggest that any of the Motion 7 movants

were, in fact, insiders at the time of the relevant transfers;

instead, he argued that “[t]he fact that some payments were made

shortly after the [movants’] termination should have no bearing

on the Trustee’s ability to recoup them . . . .”

    Finally, on March 8, 2018, the Trustee filed a proposed

sixth amended complaint in conjunction with his motion to amend

following the Supreme Court’s decision in Merit Mgmt. Grp., LP

v. FTI Consulting, Inc., 138 S. Ct. 883 (2018).    The Trustee

again failed to include any new facts regarding FitzSimons’s

insider status at the relevant time.   Accordingly, the Trustee’s

motion to reconsider the November 2018 Opinion’s dismissal of

claims with prejudice is denied.

4. Motion for Clarification

    The Trustee also “seeks clarification” of the November 2018

Opinion’s rulings with respect to Counts 34 and 35 of the FAC

                                10
and Count 2 of the complaints filed in the Tag-Along Actions

(the “Tag-Along Complaints”).   The Court granted the Motion 6

movants’ motion to dismiss Count Thirty-Four of the FAC and

Count Two of the Tag-Along Complaints insofar as those counts

seek to claw back payments paid pursuant Tribune’s Transitional

Compensation Plan for Executive Employees.    The Court granted

the Motion 7 movants’ motion to dismiss Count Thirty-Five of the

FAC insofar as that count seeks to claw back certain preference

payments made between the close of the LBO on December 20, 2007

and ninety-one days prior to Tribune’s bankruptcy filing.

    The Trustee notes that Motion 7 sought dismissal only with

respect to specific transfers set forth in an exhibit to a

declaration by defendants’ counsel.   In his motion for

reconsideration, the Trustee has identified several payments

dated December 27, 2007, that were not subject to the motion to

dismiss, and the Motion 7 defendants do not dispute the

Trustee’s assertion that these payments were not the subject of

their motion.   The Trustee assures the defendants in his reply

that he does not seek “implicit validation” of fraudulent

transfer claims not challenged by Motion 7.    Accordingly, Count

Thirty-Five remains unaffected by the November 2018 Opinion as

to the unchallenged payments and as to Defendant John J.

Vitanovec, who was paid within the applicable ninety day window.

2018 WL 6329139, at *20 n.16.

                                11
                             Conclusion

    The Trustee’s December 17, 2018 motion for partial

reconsideration is denied.


Dated:   New York, New York
         February 12, 2019

                               __________________________________
                                         DENISE COTE
                                 United States District Judge




                                 12
